Imrie, J.
(dissenting). While I agree with the majority opinion that the corrected record established that there was sufficient proof of the accuracy of the typewritten transcripts of the wire-tape recordings to authorize their use upon the trial, I dissent and agree with the views expressed by Mr. Justice Brewster as to the ex parte contact between the Trial Judge and the jurors.
Foster, P. J., and Bergaft, J., concur with Halperft, J.; Cooft and Imrie, JJ., dissent, in separate memoranda.
Judgments of conviction affirmed.